from the order directing judgment for the defendant, non obstanteveredicto, in this case, on the ground that, under the evidence submitted, it was competent for the jury to find that the defendant was guilty of negligence in not properly guarding the opening in the floor where the elevator came through; and, also, that it was competent for the jury to find that the plaintiff's minor son, considering his age and the circumstances under which the fatal accident occurred, was not guilty of contributory negligence.
The verdict of the jury, therefore, ought not to be disturbed.